B. F. SAFFOLD, J.
The defendant was indicted for petit larceny. On the trial, the evidence material to the exception taken by him was, that the box of matches, the subject of the larceny, was placed on the counter of the store to be used by the public in lighting their pipes and cigars in thejxiam, and for their accommodation, and was taken therefrom by the defendant. The court was requested by the prisoner to charge the jury, that if the matches were placed on the counter of the store house for the use of customers, or the public, and they were taken while there for such use, the defendant was not__guilty. The charge was refused, and the defendant excepted.
Larceny may be""committed of property under the circumstances attached to the box of matches. The owner had not abandoned his right to them. They could only be appropriated in á particular manner and in very limited quantity, with his consent. Taking them by the box full without felonious intent would have been a trespass, and with it, a larceny. The ownership was sufficiently proved.
The judgment is affirmed.